            Case: 3:20-cv-00079-jdp Document #: 1 Filed: 01/28/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN


 Hugh C. Smith                                             Court File No. ______________

                               Plaintiff,
 v.
                                                       NOTICE OF REMOVAL OF
                                                              ACTION
 Unum Life Insurance Company of America,

                               Defendant.


TO:        THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
           OF WISCONSIN:

           Defendant Unum Life Insurance Company of America (“Unum”) removes the above-

titled action from the Circuit Court for the County of Douglas, State of Wisconsin to the

United States District Court for the Western District of Wisconsin, and allege as follows:

      1.         This Court has original jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e)(1) and this action may be removed pursuant to 28 U.S.C. § 1441(a) in that at the

time of the commencement of this action and filing of this notice:

                 a.    Plaintiff seeks recovery of employee benefits that were offered
                       pursuant to a plan, fund or program (the “Plan”);

                 b.    The Plan is an “employee-welfare-benefit plan” within the meaning
                       of 29 U.S.C. §1002(1);

                 c.    The Plan was established or maintained by an employer as defined by
                       Employment Retirement Income Security Act of 1974 (“ERISA”),
                       and Plaintiff was a Plan “participant” and/or “beneficiary” as defined
                       by ERISA, 29 U.S.C. §1002(1), (5) and (7); and

                 d.    The Plan and any claims related thereto is controlled by ERISA, 29
                       U.S.C. §1001, et seq.
           Case: 3:20-cv-00079-jdp Document #: 1 Filed: 01/28/20 Page 2 of 3



     2.        This Court also has original jurisdiction under 28 U.S.C. § 1332(a) and this

action is one that may be removed pursuant to 28 U.S.C. § 1441(a) in that at the time of

the commencement of this action and the filing of this Notice:

               a.    Unum is incorporated under the laws of the State of Maine; its
                     principal place of business is Portland, Maine; and it is therefore a
                     citizen of the State of Maine;

               b.    Plaintiff is a resident of Douglas County, Wisconsin and is therefore
                     a citizen of the State of Wisconsin; and

               c.    The matter in controversy between Plaintiff and Defendant is an
                     amount which exceeds the sum of $75,000.

     3.        Unum first received a copy of the Summons and Complaint on or after

January 10, 2020. Thirty days after such receipt has not yet expired.

     4.        Attached as Exhibit A to this Notice is a copy of all summons, pleadings,

and orders received by Unum to date.

     5.        Unum will provide a copy of this Notice to Plaintiff and will file a copy of

this Notice with the Clerk of Circuit Court for the County of Douglas, State of Wisconsin.

          WHEREFORE, Defendant Unum Insurance Company removes this action from

Douglas County District Court, State of Wisconsin to the United States District Court for

the Western District of Wisconsin.




                                            -2-
             Case: 3:20-cv-00079-jdp Document #: 1 Filed: 01/28/20 Page 3 of 3



                                               MESSERLI & KRAMER P.A.

Dated: January 28, 2020                        s/Terrance J. Wagener
                                               Terrance J. Wagener (#1038559)
                                               100 South Fifth Street, Suite 1400
                                               Minneapolis, MN 55402-4218
                                               Telephone: (612) 672-3600
                                               twagener@messerlikramer.com

                                               ATTORNEYS FOR DEFENDANT


                                     VERIFICATION

        I, Terrance J. Wagener, declare as follows:

        I am the attorney for Defendant, and have read the foregoing Notice of Removal of
Civil Action to United States District Court and know the contents thereof. I am informed
and believe that the matters stated therein are true and on that ground allege that the matters
stated therein are true.

        I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

        Executed this 28th day of January, 2020 at Minneapolis, Minnesota.

                                                   s/Terrance J. Wagener
                                                   Terrance J. Wagener

1910305.v1




                                             -3-
